DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: loaded machine information acquisition unit, earth removal position-specifying unit, bucket position specifying unit, operation signal generation unit and avoidance position-specifying unit in claims 1 - 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimatsu et al. (Pub. No.: US 2016/0251824 A1).
Regarding claim 1, Arimatsu discloses a loading machine control device (26, FIG. 2) that controls a loading machine including a swing body and a work equipment attached to the swing body and containing a bucket (8, 100; FIG. 1), the control device comprising:
a loaded machine information acquisition unit configured to acquire position information and azimuth direction information of a loaded machine (Position Data P1 and swing body azimuth data Q, ¶ 69);
an earth removal position-specifying unit configured to specify an earth removal position for loading a load target onto the loaded machine, based on the position information and the azimuth direction information (“The display control device 28 acquires the swing body arrangement data (the reference position data P and the swing body azimuth data Q) from the global coordinate calculation unit 23. In the present embodiment, the display control device 28 generates bucket blade tip position data S that indicates a three-dimensional position of the blade tip 8T of the bucket 8 as work machine position data. The display control device 28 then generates target excavation landform data U as information indicating a target form of an object to be excavated using the bucket blade tip position data S and target construction information T described below. The display control device 28 derives display target excavation landform data Ua based on the target excavation landform data U, and displays target excavation landform 43I in the display unit 29 based on the display target excavation landform data Ua. ¶ 72);
a bucket position-specifying unit configured to specify a position of the bucket when an earth removal instruction signal for moving the bucket to the earth removal position has been input (¶ 73); and
an operation signal generation unit configured to generate an operation signal for moving the bucket from the specified position to the earth removal position (¶¶ 73-75).

Regarding claim 4, Arimatsu discloses the loading machine control device wherein the loaded machine information acquisition unit acquires the position information and the azimuth direction information detected by the loaded machine (¶ 69).

Regarding claim 5, Arimatsu discloses the loading machine control device wherein the loading machine includes a detection device detecting a spatial position of an object present in a detection direction, and wherein the loaded machine information acquisition unit acquires the position information and the azimuth direction information based on a detection result of the detection device (¶¶ 69, 72).

Regarding claim 6, Arimatsu discloses a method for controlling a loading machine including a swing body and a work equipment attached to the swing body and containing a bucket (100, FIG. 1), the method comprising the steps of:
acquiring position information and azimuth direction information of a loaded machine (Position Data P1 and swing body azimuth data Q, ¶ 69); and
outputting an operation signal for moving the bucket to an earth removal position for loading a load target onto the loaded machine, based on the position information and the azimuth direction information (¶¶ 72-75).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663